Citation Nr: 0637519	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-05 441	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1945 to 
November 1960 and from November 1972 to March 1981.  The 
veteran died on September [redacted], 2003; the appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on September [redacted], 2003, as a result of 
respiratory failure and adult respiratory distress syndrome.  

3.  At the time of his death, the only respiratory/pulmonary 
disability for which the veteran had service connection was 
fibroid scarring of the upper lobe of the right lung, rated 
as noncompensable.  

4.  The veteran is not shown to have manifested complaints or 
findings referable to the fatal acute respiratory failure due 
to adult respiratory distress syndrome in service or for many 
years thereafter.  

5.  None of the conditions adjudicated as service connected, 
to include any disability due to lung fibroid scarring of the 
upper lobe of the right lung is shown to have caused or 
contributed in any fashion to produce or accelerate the 
veteran's demise.  



CONCLUSION OF LAW

A service-connected disability including that manifested by 
fibroid scarring of the upper lobe of the right lung did not 
cause or contribute substantially or materially in producing 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The rating decision on appeal was issued in January 2004.  In 
a notice letter dated in October 2004, the RO informed the 
appellant and her service representative that to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
the evidence must show that the veteran's service-connected 
conditions caused or materially  contributed to the veteran's 
death.  

The appellant had ample time to respond before the RO 
readjudicated the claim as reflected in the November 2004 
Statement of the Case (SOC) and the March 2005 Supplemental 
Statement of the Case (SSOC).  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's October 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

In that letter, the appellant was advised that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  

The letter notified the appellant that VA is responsible for 
getting relevant records from any Federal agency (to include 
military records, VA treatment records, treatment records 
from non-VA facilities at which VA had authorized treatment, 
and record from the Social Security Administration).  

The letter also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so.  
The letter identified the evidence of record to that point, 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The October 2004 letter specifically asked the appellant, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant after the rating action on appeal.  

However, the Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because is did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been advised of her right to testify before 
the RO and/or before the Board in support of her claim, but 
she has not requested such a hearing.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained. The record also 
presents no basis to further develop the record to create any 
additional evidence to be considered in connection with the 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on September [redacted], 2003.  The death 
certificate listed the cause of death as respiratory failure 
and adult respiratory distress syndrome (ARDS); there is no 
indication that an autopsy was performed.  

At the time of his death, the veteran had service connection 
for one pulmonary disability: fibroid scarring of the upper 
lobe of the right lung, rated as noncompensable (no percent 
disabling).  

In addition to the pulmonary disability, the veteran had 
service connection for the following non-pulmonary 
disabilities: prosthesis of the left shoulder (rated as 20 
percent disabling); cervical spondylosis with spurs (rated as 
20 percent disabling); tinnitus (rated as 10 percent 
disabling); status post removal of a left vocal cord polyp 
(rated as 10 percent disabling); chronic peptic ulcer disease 
of the duodenum (rated as 10 percent disabling); tinea pedis, 
cruris and ungium and urticaria and recurring furunculosis 
(rated as 10 percent disabling); pes plans (rated as 
noncompensable); post-trauma of the right eye with corneal 
scar (rated as noncompensable); bilateral hearing loss (rated 
as noncompensable); hypertension (rated as noncompensable); 
external hemorrhoids (rated as noncompensable); calculus of 
the left kidney with prostate obstruction (rated as 
noncompensable); right knee injury manifested by scar (rated 
as noncompensable); and, scar of the left leg (rated as 
noncompensable).  

The veteran's combined disability rating for service-
connected disabilities was 60 percent at the time of his 
death.  

The appellant contends that the veteran's service-connected 
fibroids of the right lung caused or materially contributed 
to the respiratory distress that caused the veteran's death.  

The VA treatment record shows that he was treated on 
September [redacted], 2003, less than one month prior to his death.  
He reported at the time that his breathing had actually 
improved, and he denied current shortness of breath.  The 
veteran's primary health issues were those of 
arteriosclerotic cardiovascular disease (ASCVD) and diabetes 
mellitus.  

The veteran was admitted to Speare Memorial Hospital on 
September [redacted], 2003, with a diagnosis of right lung pneumonia.  
Due to worsening condition, he was transferred to Catholic 
Medical Center on September [redacted], 2003, where he subsequently 
died on September [redacted], 2003.  

There is nothing in the treatment records from Speare 
Memorial Hospital or Catholic Medical Center to indicate that 
fibroid scarring in the right lung caused, or materially 
contributed to cause, the veteran's death.  The final 
diagnosis from Catholic Medical Center listed the following 
disorders: acute respiratory distress, coronary artery 
disease, hyperlipidemia, hypertension, non-insulin dependent 
diabetes mellitus, mild chronic obstructive pulmonary 
disease, history of prostate cancer, gout, and status post 
prostatectomy.  

A VA pulmonologist reviewed the complete file in March 2005, 
including the treatment records, and stated a medical opinion 
that the veteran's death was not caused by or a result of the 
service-connected fibroid scarring of the right lung.  

In support of his opinion, the VA pulmonologist noted that 
the mortality from ARDS caused by pneumonia overall was 50 
percent, and could approach 80 percent overall in aspiration 
pneumonia.  In the veteran's case, his age (over 65) and such 
comorbidities as diabetes and cardiac disease undoubtedly 
increased the mortality to over 80 percent.  The service-
connected right lung fibroid scarring, on the other hand, was 
mild by X-ray study, and pulmonary function test performed by 
VA had revealed mild abnormalities.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
opinion of the reviewing VA pulmonologist, which is 
uncontroverted by any other medical evidence of record, is 
probative and persuasive evidence against service connection 
for the cause of the veteran's death.  

In addition to the medical evidence cited above, the Board 
has carefully considered the appellant's assertion that the 
veteran's death was the result of his service-connected 
fibroid scarring of the right lung.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  See, e.g., Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Further, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, questions 
of diagnosis and etiology of a disability are within the 
province of medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In this case, there is no indication that the appellant is 
other than a layperson without the appropriate medical 
training and expertise, so she is not competent to provide a 
probative (persuasive) opinion on a medical matter such as 
the etiology of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied. In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


